UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
MICHAEL WILLS,

                                   Plaintiff,                            ORDER
                                                                         18-CV-2464 (JMA) (ARL)
                 -against-

CSC HOLDINGS, LLC doing business as ALTICE
USA a/k/a Optimum, formerly d/b/a CABLEVISION
SYSTEMS CORP.,

                                    Defendant.
---------------------------------------------------------------------X
LINDSAY, Magistrate Judge:

       Before the Court is the defendant’s letter application seeking to compel the plaintiff to
provide amended responses to the defendant’s First Set of Interrogatories and a supplemental
document production in response to Defendant’s First Request to Produce Documents. For the
reasons set forth below, the motion is granted, in part.

        On October 16, 2018, the defendant served the plaintiff with its Interrogatories and
Document Requests. After failing to timely respond, counsel for the plaintiff did serve
responses and objections to the interrogatories and forwarded counsel an initial production of 79
pages. In his cover email enclosing the partial responses and production, counsel for the
plaintiff advised that he would be meeting with his client the following week to search for other
documents responsive to the requests and had already requested copies of his client’s tax returns
for the years 2011 through 2017 from his accountant. According to the defendant, despite these
promises, the plaintiff has not produced any additional documents or responses to date.
Specifically, the defendant contends that the plaintiff has not produced any documents in
response to Requests Nos. 3, 4, 9, 12, 14, 16, 18, 20, 24, 25, 36, 37, 39, 40, 41, 44 (iii), and 51
and that the documents received by the defendant bearing bates nos. 87-100 are illegible. In
addition, the defendant contends that the plaintiff has not provided complete responses to
Interrogatories No. 2, 4, 5, 7, 9 and 13, 15, 16 and 18.

       The plaintiff has not provided the Court with any substantive arguments in response to
the motion. Instead, counsel simply states that he has complied with the defendant’s demands
and that the defendant’s counsel is “simply unsatisfied because the . . . responses to not comply
with their unreasonable standard.” Accordingly, the Court has undertaken a review of the
requests and responses and makes the following rulings:

          1. The plaintiff is directed to search his records and to provide any additional
          documents in his possession responsive to Request Nos. 3, 9, 14, 16, 18, 20,
          24, 25, 36, 37, 39, 40, 41, 44(iii), and 51 by February 25, 2019. If the plaintiff
          does not possess documents in response to any of these requests, the plaintiff is
        directed to advise the defendant that no such documents exist in a formal
        response.

        2. The plaintiff has agreed to provide the defendant with tax documents
        “when he returns to the United States” and with medical records or
        authorizations, for which he is willing to sign a declaration limiting any
        emotional distress to garden variety emotional distress. Since counsel has not
        indicated when his client will be returning to the United States, the plaintiff is
        also directed to serve the defendant with his tax returns, the medical
        authorizations and the stipulation limiting his damages to garden variety
        emotional distress by February 25, 2019. In addition, counsel for the plaintiff
        is directed to provide the defendant with a legible copy of the documents that
        bear bates nos. 87-100.

        3. The plaintiff is further directed to provide more complete responses to
        Interrogatories No. 5 and 7. With respect to Interrogatory No, 5, the plaintiff is
        directed to provide a copy of the email or identify from whom he received the
        email as well as the substance of the email.

A status conference will be held March 12, 2019 at 1:30 p.m. to resolve any issues which remain.
The parties are to submit a joint status letter by March 8, 2019 outlining any outstanding
discovery issues.


Dated: Central Islip, New York                       SO ORDERED:
       February 6, 2019

                                                     __________/s________________
                                                     ARLENE R. LINDSAY
                                                     United States Magistrate Judge




                                                2
